DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This Non-Final Office action is in reply to the communications filed on 02 January 2020.
Claim 1 has been amended.
Claims 2-20 have been added.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 01/22/2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites, “the non-transitory machine-readable storage medium of claim 158.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10 and 17 recites the limitation "”the previously scheduled meet-ups".  There is insufficient antecedent basis for this limitation in the claim. Therefore it is unclear what scheduled meet-up information is presented when the interactive graphical user interface element is activated. Further clarification is needed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claim 1 recites in part, receiving listing data, the listing data including information about items listed on a network-based publication system and geographic locations associated with the items, receiving meet-up data, the meet-up data including information about scheduled meet- ups; receiving event location data, the event location data including information about event locations available for hosting the new meet-up, based on a receiving a designation of a geographical area, causing a display of the interactive user interface on the client device, the interactive graphical user interface including a display of a map corresponding to the designated geographical area, interactive graphical user interface elements associated with a subset of the items having sellers associated with geographical locations within the geographical area, and interactive graphical user interface elements associated with the scheduled meet-ups; and based on a receiving of a selection of a location and a designation of an inclusion zone via the interactive graphical user interface, causing an invitation to be sent to sellers associated with a subset of the items that are associated with locations that fall within the inclusion zone.
The claim recites as a whole a method of organizing human activity because the claim recites a method that enables invitations to be sent to sellers association with a subset of items that are within an inclusion zone for a meet-up. This is a method of managing interactions between people. The mere nominal recitation of generic computer processors, network-based publication system, client device, user interface does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements including, computer processors, network-based publication system, client device, user interface. The computing components recited in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, displaying, transmitting) and are merely invoked as tools to perform an existing method of organizing of meetups between people. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The computing device components presented in the claim are merely recited at a high level of generality (Specification, at [0050]) and perform generic computer functions.
Considered as an ordered combination, the computer components of claim 1 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Moreover, claims to the method and non-transitory machine readable storage medium are held ineligible for the same reason as above, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.
The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims are merely directed to how information is presented in the graphical user interface. However, the additional elements are recited in a merely generic manner to render specific information and therefore do not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 framework at least similar rationale as discussed above regarding claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abhyanker (US 2007/0233582 A1) in view of Compton et al (US Patent #7,702,545 B1).
Claims 1, 8 and 15: Abhyanker discloses a method, a non-transitory machine-readable storage medium and a system comprising: one or more computer processors; one or more computer memories; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for implementing an interactive graphical user interface for organizing a new meet-up, the operations comprising (see P[0287]): 
receiving listing data, the listing data including information about items listed on a network-based publication system and geographic locations associated with the items (see P[0008]: displaying, in a geo-spatial environment, a series of pushpins each indicating the garage sale and/or the flea market for each physical location contemporaneously having the garage sale and/or the flea market. Furthermore, the method may include generating a searchable database of each item being exposed in the garage sale and/or the flea market based on a category, a type, a location and/or a description criteria. P[0073]), 
receiving meet-up data, the meet-up data including information about scheduled meet- ups (see P[0073]: The publish link 118 may enable the registered user to publish items as being sellable, viewable, and/or transactable to a set of neighbors within a distance away from each of the registered users. The schedule the sale option 120 may enable the registered user to schedule the date and/or time of the next sale associated with a created garage. The garage representation 122 may represent the items listed in the garage for sale by the registered user); 
receiving event location data, the event location data including information about event locations available for hosting the new meet-up, based on a receiving a designation of a geographical area (see P[0075]: location of garage sale) , 
causing a display of the interactive user interface on the client device, the interactive graphical user interface including a display of a map corresponding to the designated geographical area, interactive graphical user interface elements associated with a subset of the items having sellers associated with geographical locations within the geographical area (see P[0076]: The garage sale 202A-N may be a location presentation of the garage sale in the map within the neighborhood. The visualization 204 may display the garage sale and/or the flea market as tables visually placed adjacent to each other in the neighborhood environment enabling the user to participate. The sales option 206 may provide the user with map based information associated with the location of a garage sale event in the neighborhood. The flea market 208 may provide the user to associate with the location of the garage sale in accordance with the based information), 
and interactive graphical user interface elements associated with the scheduled meet-ups (see P[0013]: The system may further include a map module to simultaneously display, in a geo-spatial environment, a series of pushpins each indicating a garage sale and/or a flea market for each physical location contemporaneously having the garage sale and/or the flea market).
Abhyanker teaches the flyer announcing the garage sale and/or the flea market may be distributed (e.g., the distributing the flyer may be conducted through the electronic communications and/or through a direct postal mail communication automatically generated based on a content, day and/or time of the garage sale and/or the flea market) to each resident within the threshold radius away from the garage sale and/or the flea market (see P[0094]). However, Abhyanker does not expressly disclose the following limitations but Compton teaches a method and system for facilitating the exchange of goods and services at a local level where based on a receiving of a selection of a location and a designation of an inclusion zone via the interactive graphical user interface, causing an invitation to be sent to sellers associated with a subset of the items that are associated with locations that fall within the inclusion zone (see Fig. 3: user views items for sale by a at his/her preferred location, the buyer and seller meet up to exchange goods, therefore the invitee is related to items listed within included locations).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method and system of organizing an event of Abhyanker, inviting users associated with listings in a specified area as taught by Compton for the motivation of a simple and easy system of connecting sellers and buyers to an exchange event (Compton, col. 1 lines 41-45).
Claims 2, 9 and 16: The combination of Abhyanker and Compton discloses the claimed invention as applied to claims 1, 8 and 15. Abhyanker further discloses wherein activation of one of the interactive graphical user interface elements associated with the subset of the items causes information about a corresponding listing of an item to be presented in a listings portion of the interactive graphical user interface user interface (see P[0072]: The electronics option 112 may enable the user to view any electronics which may be listed by the registered user of the garage for sale in the garage representation 122).  
Claims 3, 10 and 17: The combination of Abhyanker and Compton discloses the claimed invention as applied to claims 1, 8 and 15. Abhyanker further discloses wherein activation of one of the interactive graphical user interface elements associated with the previously-scheduled meet-ups cause information about a schedule associated a corresponding meet-up of the previously-scheduled meet-ups to be presented in a meet-ups portion of the interactive graphical user interface (see P[0081]: The registered user may click on the option to see the details of various sales schedules listed in the garage sale). Examiner notes that art is applied in light of the 112 2nd paragraph rejection above.
Claims 4, 11 and 18: The combination of Abhyanker and Compton discloses the claimed invention as applied to claims 1, 8 and 15. Abhyanker further discloses wherein the graphical user interface further includes a display of interactive graphical user interface elements associated with the event locations (see P[0100]: The system may also include the search module 408 to generate a database of each item being exposed in the garage sale and/or the flea market based on a category, a type, a location and a description criteria).
Claims 5, 12 and 19: The combination of Abhyanker and Compton discloses the claimed invention as applied to claims 4, 11 and 18. Abhyanker further discloses wherein an activation of one or more of the interactive graphical user interface elements associated with the event locations causes information about the event location to be displayed in a locations portion of the interactive graphical user interface (see fig. 3, P[0081]: The registered user may click on the option to see the details of various sales schedules listed in the garage sale).  
Claims 6, 13 and 20: The combination of Abhyanker and Compton discloses the claimed invention as applied to claims 4, 11 and 18 respectively. Abhyanker further discloses wherein an activation of one of the interactive graphical user interface elements associated with the event locations causes the corresponding inclusion zone to be depicted on the map (see P[0079]: a neighborhood garage sale option 306.Fig. 3 P[0080]: The neighborhood garage sale option 306 may provide the user with the information of list of garage sales in the neighborhood. P[0081]).  
Claims 7 and 14: The combination of Abhyanker and Compton discloses the claimed invention as applied to claims 6 and 13 above. Compton further teaches wherein the graphical user interface further includes an interactive user interface element for causing an invitation to be sent to sellers of a subset of the items that are included in the inclusion zone (see at least col. 2 lines 1-8, col. 7 lines 30-32: buyers and sellers that are invited to exchange items (exchange event) are matched based on the mutual exchange locations (address))..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wiseman et al (US 2007/0112729 A1) discloses a system and method that allowing a user to search for such items according to the item's location or geo-tag information. 
Johnson (US 8060389 B2) discloses system that brings buyers and sellers together through automatically determining relative situational locations, or mobile user proximity to situational locations of the good being sold, or the mobile locations of purchasers seeking goods at desirable locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629